DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 13-22 are pending as filed in the preliminary amendment of 20 March 2019.
Information Disclosure Statement
The listing of references at the bottom of p. 4 of the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings filed 20 March 2019 are acceptable for examination purposes.
Specification
The disclosure is objected to because of the following informalities: The cross-reference to related application(s) section should be updated to reflect that 14/420,368 has been abandoned.  
Appropriate correction is required.
The abstract of the disclosure is objected to because: (1) it recites phrases that may be implied (“The invention provides…”); and (2) it refers to the purported merits of the invention (“a coating film having excellent adhesion”).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR FORMING COATING FILM ON CONSTANT VELOCITY UNIVERSAL JOINT.
Claim Interpretation
In CLAIM 16, the Primary Examiner interprets the adjective “high” in “high-frequency” as referring to a frequency > 1 kHz as disclosed at pp. 12 & 23 of the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
CLAIMS 13-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s admitted prior art (AAPA) as disclosed in the BACKGROUND ART section (pp. 1-4) of the instant specification, in view of EP 0 933 440 A1 and US 7,018,716 B2.
With respect to CLAIM 13, AAPA teaches the following known process for forming a coating film on a metal automotive part, e.g., a constant velocity universal joint (CVJ):
forging and quenching the metal automotive part [2:11-14];
powder-coating the outer surfaces of the forged and quenched metal automotive part [3:12-16]; and
simultaneously tempering and bake-hardening the powder-coated part [3:17-20].
The process disclosed in AAPA differs from the process recited in CLAIM 13 in that CLAIM 13 additionally requires:
	(a)	that the surface of the metal automotive part, prior to powder-coating, is work-hardened;
	(b)	that the surface onto which the powder is coated has not been subjected to a chemical conversion treatment; and
	(c)	that the surface onto which the powder is coated has been cleaned using an alkaline detergent.
















With respect to (a), EP 440 teaches that it is known in the art to manufacture CVJ parts by means of cold forging, including rolling [0002]. Consequently, it would have been obvious to one of ordinary skill in the art to modify the known prior art process of AAPA so as to form the metal CVJ part by cold forging, including rolling. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully forming the metal CVJ part. It is the Primary Examiner’s position that the plastic deformation of the metal during cold forging by, e.g., rolling, inherently imparts work-hardening.1
With respect to (b), US 716 teaches an epoxy-based, corrosion-resistant powder-coating composition for high tensile strength, metallic automobile parts wherein the composition is applied directly to the part, without a chemical conversion coating (i.e., none is disclosed) [3:38-52 & 4:9+]. It would have been obvious to one of ordinary skill in the art to modify the known prior art process of AAPA so as to coat the metal CVJ part with the powder composition of US 716. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of forming a corrosion-resistant coating on a metallic automotive part that is exposed to corrosion road elements (water, salt, etc.).
With respect to (c), it is the Primary Examiner’s position that cleaning a forged metal surface with an alkaline detergent is conventional in the art, e.g., to degrease the surface. Consequently, it would have been obvious to one of ordinary skill in the art to do so in the process of AAPA, prior to application of the powder coating in order to improve the adhesion thereof.
With respect to CLAIM 14, AAPA places no limitation on how the surface geometry of the CVJ part is achieved. Consequently, it would have been obvious to one of ordinary skill in the art to utilize any known metal-working means, including turning, to achieve the desired surface geometry.
With respect to CLAIM 15, surface hardness is a function of the crystal structure of the metal which is determined by the parameters of the forging and quenching process. Consequently, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation, absent evidence of criticality. See MPEP 2144.05.
With respect to CLAIM 16, AAPA discloses that both high-frequency quenching and high-frequency induction as part of the prior art process [3:15-19].
With respect to CLAIM 17, as noted above, US 716 teaches an epoxy-based powder-coating composition [4:9+].
With respect to CLAIMS 18 & 19, US 716 teaches a bisphenol A epoxy resin and powdered Zn (i.e., inorganic filler) [3:60-61 & 4:38]. US 716 does not specify an organic acid polyhydrazide, but such compounds are known in the art as curing agents for bisphenol A-type epoxy resins and it would have been obvious to one of ordinary skill in the art to utilize such a curing agent, motivated by the desire and expectation of successfully forming the epoxy powder-coating composition.








With respect to CLAIM 20, the cited prior art places no limitations on additional compositional components, e.g., extender pigments. See US 716 [7:3-5]. Consequently, it would have been obvious to one of ordinary skill in the art to modify the known prior art process utilizing the epoxy powder-coating composition so as to add any known, desired additives, including barium sulfate, motivated by the desire and expectation of successfully forming a corrosion-resistant coating on the substrate.
With respect to CLAIM 21, AAPA discloses that the prior art process is applied to the metal automotive parts comprising the outer coupling member of the CVJ that is positioned on the inboard side, the outer coupling member of the CVJ that is positioned on the outboard side, and the intermediate shaft that links the two CVJs [2:5-9].
With respect to CLAIM 22, the film thickness, hardness, and corrosion-resistance are all result-effective variables affecting the durability of the coating and the degree of protection afforded the substrate. Consequently, while not explicitly taught by the prior art, it would have been obvious to optimize each one of these variables by routine experimentation, absent evidence of criticality. See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
2 June 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Britannica, The Editors of Encyclopaedia. "work hardening". Encyclopedia Britannica, 4 Feb. 2020, https://www.britannica.com/technology/work-hardening. Accessed 2 June 2022.